DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 and 20 in the reply filed on June 23, 2022 is acknowledged.  The traversal is on the ground(s) that the two groups are unified by the practice of a single method.  This is not found persuasive because Group II does not require the method of Group I and is instead is drawn to only a device that can be used in different methods.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 23, 2022.
Specification
The disclosure is objected to because of the following informalities: In line 28 of page 1, the reference to Figure 2 should be changed to Figures 2A and 2B (see figure 13A/13B description on page 2) so that there is a brief description for each of the drawings.  The same change should be made to the Figure 11 and 14 references on page 2.  

In line 1 of page 4, “produce” should be changed to “produce.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said concentration of aluminum" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding the same limitation, it is unclear what the concentration refers to.  This could be weight, volume or molar concentration in the zeolite, or also with respect to only the silicon.  Conventionally the aluminum molar ratio in a zeolite is cited and this is assumed for examination.
Claim 3 recites the limitation "said plurality of zeolites" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This may be changed to “said plurality of zeolite particles.”
Claim 7 recites the limitation "said plant or other material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitations "said composition” and “said plurality of zeolite particles" in line 7.  There is insufficient antecedent basis for these limitations in the claim.  Here, “plurality of” can be deleted.  Regarding “said composition,” there are two compositions previously referred to.  This should be clarified.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2018/0001250 A1).
Lee et al. ‘250 teach an air cleaning system comprising a moisture adsorption filter (5) including zeolite such as zeolite A or zeolite X, and magnetrons (7) for applying microwaves to the zeolite for desorbing the moisture (see figures, abstract, paragraphs 29, 31, 35, 48, 49).  Zeolite A and zeolite X inherently have an aluminum molar % between 5-45%.
Claim(s) 1, 3, 7 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruithof et al. (2004/0040173 A1).
Kruithof et al. ‘173 teach a method for drying finely divided substances such as wheat flour, comprising mixing the substance with a type A zeolite (inherently having an aluminum concentration between 5-45%) to adsorb moisture.  The zeolite can have a particle size between 1-10 mm and drying can be conducted at ambient temperature (paragraphs 8, 13, 15, claims 1, 5).
Claim(s) 1, 2, 4-8 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouvier et al. (2011/0259828 A1).
Bouvier et al. ‘828 teach a supported zeolite such as A or X-type for adsorbing moisture from a housing, package or product.  The zeolite can be in particle form with a particle size of less than 20 microns and greater than 0.1 micron, and can be used in the food and food processing fields or as a replacement for desiccant bags (see paragraphs 26, 27, 48, 51-53).  Type A and X zeolites inherently have an aluminum concentration between 5-45%.  Regarding claim 8, Figure 2 shows zeolite particles that are arrayed on a polymer surface and not touching.  It is generally accepted that figures do not depict actual scale, however one skilled in the art will understand that at least a portion of the zeolite particles do not touch each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘250.
Lee et al. ‘250 disclose all of the limitations of the claims except that the particles are irradiated for about 10-40 seconds or until about 30% of the water is removed.  Absent a proper showing of criticality or unexpected results, the regeneration time is considered to be a parameter that would have been routinely optimized by one having ordinary skill in the art in order to provide acceptable moisture removal from the zeolite so that it may be used again for adsorption.  Similarly, one skilled in the art would understand that complete moisture removable is cost-prohibitive and that a partial level of regeneration must be selective that results in a balance between heating costs and the effectiveness of the adsorbent to sorb additional moisture.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘250 in view of Cueman (2017/0368491 A1).
Lee et al. ‘250 disclose all of the limitations of the claims except that the zeolite particles are arrayed on a surface such that at least a portion do not touch each other, or in rows and/or columns.  Cueman ‘491 discloses an air filter that supports zeolite particles on its surface in a pattern of rows of dots or lines such that the dots or lines do not touch each other (see figures, paragraphs 6, 12, 24).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the zeolite filter of Lee et al. ‘250 by using the supported adsorbent pattern of Cueman ‘491 in order to provide a filter that leaves spacing between adsorbent regions so that airflow is very minimally affected and to allow control of the amount of adsorbent used.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose moisture adsorbent arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl